             Case 7:19-cv-06770-CS Document 36 Filed 12/05/19 Page 1 of 3




                                          STATE OF NEW YORK
                                    OFFICE OF THE ATTORNEY GENERAL
LETITIA JAMES                                                                         DIVISION OF ECONOMIC JUSTICE
ATTORNEY GENERAL                                                                        DIVISION OF SOCIAL JUSTICE


                                                                                           December 5, 2019

  BY ELECTRONIC FILING AND ELECTRONIC MAIL

  The Honorable Cathy Siebel
  United States District Court
  Southern District of New York
  300 Quarropas St.
  White Plains, NY 10601-4150

                   Re:     Greens at Chester LLC v. Town of Chester, et al., Docket No.: 19-cv-06770

  Dear Judge Siebel:

         Pursuant to this Court’s Individual Rule 2(A), the Office of the New York State Attorney
  General (the “NYAG”), on behalf of the People of the State of New York, respectfully requests a
  pre-motion conference to file a motion to intervene in the above-captioned matter. Alternatively,
  the NYAG requests that the Court treat this letter as a motion to intervene pursuant to Federal
  Rules of Civil Procedure 24(a)(2) and (b)(1)(B) and grant this request. The NYAG’s proposed
  Complaint in Intervention is attached as Exhibit A along with a proposed Order attached hereto as
  Exhibit B.

          The NYAG brings this motion now to ensure that the Court has sufficient time to consider
  this request in advance of the parties’ mediation scheduled for December 16, 2019, and
  Defendants’ January 6, 2020 dispositive motion deadline. On December 3, the NYAG notified the
  parties to this action about this intervention request and sought to obtain their consent. Plaintiff
  consented to this motion; however, Town of Chester Defendants represented they did not have
  sufficient time to articulate a position, and County of Orange Defendants have indicated they will
  oppose this motion.

  Factual Background

          This case is about a concerted, systematic effort by local officials to prevent Hasidic Jewish
  families from moving into the Town of Chester (“Town”) and Orange County (“County”) in
  violation of the Fair Housing Act. The NYAG has a substantial interest in safeguarding the rights
  of New Yorkers who suffer and are threatened by housing discrimination. The NYAG seeks to
  intervene in this action to enforce the Fair Housing Act, 42 U.S.C §3601 et seq., and ensure that


         28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8433 ● FAX (212) 416-8369 ● WWW.AG.NY.GOV
             Case 7:19-cv-06770-CS Document 36 Filed 12/05/19 Page 2 of 3



Defendants’ cease their discriminatory conduct. The Court should permit intervention here.
Federal Rule of Civil Procedure 24(a)(2) warrants the NYAG to intervene in this action as of right.
Alternatively, the Court should permit the NYAG to intervene under Federal Rule of Civil
Procedure 24(b)(1)(B).

Argument

        I.       The NYAG Is Entitled to Intervene as of Right Pursuant to Federal Rule
                 of Civil Procedure 24(a)(2).

        In the Second Circuit, a court must grant a motion to intervene pursuant to Federal Rule of
Civil Procedure 24(a)(2) if “(1) the motion is timely; (2) the applicant has asserted an interest
relating to. . . the subject of the action; (3) the applicant is so situated that without intervention,
disposition of the action may, as a practical matter, impair or impede the applicant's ability to
protect its interest;, and (4) the applicant's interest is not adequately represented by the other
parties.” Mastercard Int’l Inc. v. Visa Int’l Service Ass’n, Inc., 471 F.3d 377, 389 (2d Cir. 2006).

              A. The NYAG’s motion to intervene is timely.

        Timeliness is evaluated based on the totality of the circumstances, including “(1) how long
the applicant had notice of the interest before [he] made the motion to intervene; (2) prejudice to
existing parties resulting from any delay; (3) prejudice to the applicant if the motion is denied; and
(4) any unusual circumstances militating for or against a finding of timeliness.” See D’Amato v.
Deutsche Bank, 236 F.3d 78, 84 (2d Cir. 2001) (quoting U.S. v. Pitney Bowes, Inc., 25 F.3d 66, 70
(2d Cir. 1994) (citations omitted)). The NYAG’s motion to intervene is timely as it is filed one
day before Plaintiff’s filing of their Amended Complaint and is before any substantive motion
practice, discovery disclosures, or depositions that may prejudice any party. See United States ex
rel. Preferred Masonry Restoration, Inc. v. Int'l Fid. Ins. Co., 2019 WL 4126473, at *3 (S.D.N.Y.
Aug. 30, 2019). Further, the NYAG’s request to intervene will not delay any proceedings or
prejudice the original parties’ rights.

              B. The NYAG has a strong interest in this litigation.

        This Court has held that a moving party’s interest is cognizable by Rule 24(a)(2) if it is
“direct, substantial, and legally protectable.” Louis Berger Grp., Inc. v. State Bank of India, 802
F. Supp. 2d 482, 487 (S.D.N.Y. 2011). The NYAG seeks to intervene in this action because of the
Defendants’ obstruction against development of The Greens, and policy or practice of preventing
Hasidic Jewish families from purchasing and occupying those homes, all in violation of the FHA.
Enforcing relevant provisions of federal law that comprise the statutory right to fair housing is core
to the NYAG’s mission and clearly constitutes a strong interest in this litigation.

              C. Resolution of this action would impede the NYAG’s ability to ensure
                 that complete relief is granted, and existing parties cannot represent the
                 NYAG’s interests.




                                                  2
             Case 7:19-cv-06770-CS Document 36 Filed 12/05/19 Page 3 of 3



       Any resolution of the instant case would significantly affect the NYAG’s ability to seek
broad and systemic remedies to cure the effects of the Defendants’ discriminatory conduct, and
the well-documented tension between the County and members of the Hasidic community in other
towns. Under Rule 24(a)(2), a proposed intervenor need only show that the disposition of an action
“may as a practical matter impair or impede the movant’s ability to protect its interest.” Pitney
Bowes, 25 F.3d at 69-70 (quoting Fed. R. Civ. P. 24(a)(2)) (emphasis added).

        The NYAG’s enforcement interests are not sufficiently represented by Plaintiff in the
underlying action because the NYAG seeks relief that is broader in scope than that requested by
the Plaintiff. Plaintiff has requested relief as to Defendants’ actions against only The Greens. By
contrast, the NYAG seeks broad injunctive and declaratory relief that would address the Town and
County’s ongoing, systemic discrimination based on religion and familial status. Given the scope
of relief and the additional claim of discrimination on the basis of familial status in violation of
the FHA, the NYAG’s intervention seeks relief otherwise unresolved and unaddressed by Plaintiff
in the underlying action.

        Moreover, judicial economy would be best served by granting the NYAG’s motion to
intervene. A parallel lawsuit brought by the NYAG concerning many of the same legal and factual
issues in this action could lead to overlapping legal rulings or remedial orders.

       II.      Alternatively, The NYAG Requests Permissive Intervention Under Rule
                24(b)(1)(B).

        In the alternative, the NYAG respectfully requests the Court grant the NYAG permissive
intervention under Fed. R. Civ. P. 24(b)(1)(B). In deciding whether to permit intervention, courts
consider “substantially the same factors” as for interventions of right. Kaliski v. Bacot (In re Bank
of N.Y. Derivative Litig.), 320 F.3d 291, 300 n.5 (2d Cir. 2003). The discussion in Section I supra
demonstrates that the NYAG has satisfied these criteria. Moreover, it is clear that the NYAG’s
claims of housing discrimination under the FHA “share with the main action a common question
of law and fact,” which renders permissive intervention appropriate under the circumstances in
this matter. Fed. R. Civ. P. 24(b)(1)(B). Therefore, permissive intervention under Rule 24(b)(1)(B)
is warranted here.

                                              ***
        For the foregoing reasons, the NYAG respectfully requests leave to intervene in this action
as allowed under Federal Rules of Civil Procedure 24(a)(2) or, alternatively, under 24(b)(1)(B).

                                                      Respectfully Submitted,



                                                      Sania W. Khan
                                                      Assistant Attorney General
                                                      Civil Rights Bureau
                                                      New York State Office of the Attorney
                                                      General

                                                 3
